Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102018107889.7 and DE 102019103030.7, filed on 04/26/2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/29/2019 has been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 03/29/2019 is noted by the Examiner. 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-3, 6 and 18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ausserlechner et al. US 2005/0162160 (Hereinafter Ausserlechner).
Regarding claim 1, Ausserlechner teaches a transistor device (Fig. 2A; [0166-0197, 0212-0224]), comprising: 
a transistor chip (Fig. 2A; [0166-0197, 0212-0224]; transistor, MOS) having a first load electrode and a second load electrode ([0022-0032, 0108, 0153-0156, 0180-0195]; electrodes, terminals), and 
a magnetic field sensor chip having at least one magnetic field sensor ([0083-0085, 0156, 0181, Hall Effect, AMR, GMR), 
wherein the magnetic field sensor chip ([0083-0085, 0156, 0181, Hall Effect, AMR, GMR) is arranged on the second load electrode ([0022-0032, 0108, 0153-0156, 0180-0195]; electrodes, terminals). 
Regarding claim 2, Ausserlechner further teaches the transistor device as claimed in claim 1, wherein the magnetic field sensor chip ([0083-0085, 0156, 0181, Hall Effect, AMR, GMR) comprises a driver circuit and/or a processing unit for the at least one magnetic field sensor ([0083-0085, 0156, 0181, Hall Effect, AMR, GMR). 
Regarding claim 3, Ausserlechner further teaches the transistor device as claimed in claim 1, wherein the magnetic field sensor chip ([0083-0085, 0156, 0181, Hall Effect, AMR, GMR) comprises a driver circuit, a diagnosis circuit, and/or a protective circuit for the transistor chip (Fig. 2A; [0166-0197, 0212-0224]; transistor, MOS). 
([0083-0085, 0156, 0181, Hall Effect, AMR, GMR). 
Regarding claim 18, Ausserlechner teaches a method for producing a transistor device (Fig. 2A; [0166-0197, 0212-0224]), comprising: providing a transistor chip (Fig. 2A; [0166-0197, 0212-0224]; transistor, MOS) having a first load electrode and a second load electrode ([0022-0032, 0108, 0153-0156, 0180-0195]; electrodes, terminals), and providing a magnetic field sensor chip ([0083-0085, 0156, 0181, Hall Effect, AMR, GMR) having at least one magnetic field on the second load electrode ([0022-0032, 0108, 0153-0156, 0180-0195]; electrodes, terminals). 
Allowable Subject Matter
8.	The following is an examiner’s statement of reasons for allowance:
9.	Regarding claim 12, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 12,
“…a first magnetic field sensor arranged on the second load electrode, and a second magnetic field sensor arranged on the second load electrode, wherein the first magnetic field sensor and the second magnetic field sensor are arranged in such a way that the first magnetic field sensor and the second magnetic field sensor measure different magnetic fields when there is a current flow through the transistor device.”
10.	Claims 13-17 are also allowed as they further limit allowed claim 12.
claim 19, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 19,
“…providing a first magnetic field sensor at a first location on the second load electrode, and providing a second magnetic field sensor at a second location on the second load electrode, wherein the first magnetic field sensor and the second magnetic field sensor are arranged on the second load electrode in such a way that the first magnetic field sensor and the second magnetic field sensor measure different magnetic fields when there is a current flow through the transistor chip.” 
12.	Claims 20 and 21 are also allowed as they further limit allowed claim 19.
13.	Claims 4, 5 and 7-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	The following is an examiner’s statement of reasons for allowance:
15.	Regarding claim 4, the prior art does not teach or suggest, in combination with the rest of the limitations of claims 1 and 3,
“…wherein the driver circuit is configured to generate a pulse-width-modulated control signal for a transistor of the transistor chip, and wherein the magnetic field sensor chip comprises an evaluation circuit configured to generate a signal indicating a current between the first load electrode and the second load electrode based on a difference between a first magnetic field, which is measured by the at least one magnetic field sensor when the transistor is switched on by the pulse-width-modulated control signal, and a second magnetic field, which is measured by the 
16.	Claim 5 is also allowed as it further limits objected claim 4.
17.	Regarding claim 7, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…wherein the at least one magnetic field sensor comprises a first magnetic field sensor and a second magnetic field sensor, wherein the magnetic field sensor chip is arranged on the second load electrode in such a way that the first magnetic field sensor and the second magnetic field sensor measure different magnetic fields when there is current flow through the transistor device.” 
18.	Claims 8-11 are also allowed as they further limit objected claim 7.
Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beer et al. US 2015/0076636 - Current sensor device for detecting measuring current, has redistribution structure comprising metal film that is provided with structured portion, and conductor electrically insulated from magnetic field-sensitive element.
Ausserlechner et al. US 2015/0061662 - Current sensor for measuring current distribution in conductors connected in circuit node has terminal areas and signal and supply terminals of magnetic field sensors arranged in first and second geometric sector, respectively.
Chen et al. US 2014/0176132 - Magnetic sensor for use in electronic circuit of e.g. mobile phones for sensing external magnetic field, has tunneling junction parts including pinned layers having pinned magnetization parts forming angle of specific range with easy axis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/RAUL J RIOS RUSSO/Examiner, Art Unit 2867